DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed 06/15/2022. 

Claims 1-5 are currently pending. Claims 1 and 3 are independent Claims. 

Applicant’s terminal disclaimer filed 03/29/2022 has been approved.  The previous double patenting rejection is withdrawn.

Claim Objections

2.          Claims 1 and 3 are objected to because of the following informalities:  

Claim 1:
The phrase “the display width” (line 4) should read “a display width of a screen of the mobile device”.

Claim 3:
The phrase “view orientation” (line 8) should read “a view orientation of the mobile device”.

The phrase “a view orientation” (line 10) should read “the view orientation”.

Appropriate correction is required.  

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seto et al. (US 20160132195 A1).

As to Claim 1:
Seto teaches a method of displaying an electronic form on a mobile device, comprising: 

attaching a visual priority to one or more cells used by the electronic form (display size is a measurement of viewable area for display on a processing device … display size may be associated with a nominal size value … identifies a type or version of the processing device and executes a fetch of data to identify system information of the processing device … determine a value associated with display size of a processing device … evaluate display form factors; paragraphs 0052- 0054, 0061, and 0062); 

obtaining the display width, a viewing orientation of the mobile device (in response to detecting that the display size is less than or equal to a threshold value … defining a layout for application command control user interface menu based on the display size; paragraphs 0004 and 0052- 0054);

displaying on the mobile device one or more cells used in the electronic form based on said display width, said viewing orientation and said visual priority (an application may be a mobile application that operates on processing devices having a display screen size less than or equal to a threshold value … where a display size associated with a processing device is detected … detecting of the display size comprises detecting a measurement value for screen diagonal of a display of a processing device. In another example, detecting of the display size comprises detecting a display width (e.g. width of the display for the processing device or operating size of a display window for an application executing on the processing device). Examples of a display size may comprise physical image size or logical image size; paragraphs 0048-0052). As to Claim 2:
Seto teaches displaying a summary of said cells comprising one or more of a sum, average, minimum, maximum, count, or a median of values in said one or more cells (determining a height and/or width is determined for defined display space of the application command control UI menu within an application … a minimized state in order to make best use of limited display space that may be available … determining a maximum number of rows of UI elements; paragraphs 0056-0060).As to Claim 3:
Seto teaches a mobile device for displaying an electronic form comprising: 

a processor configured to execute code to display on a screen of the mobile device one or more cells (An application command control hosts a majority of an application's command set, organized in a hierarchical structure of individual palettes, chunks, and commands … Each of the top-level palettes and the drill-in palettes is a collection or grouping of rows comprising one or more selectable commands or command elements ... a collection of rows comprising one or more selectable command elements … may be displayed to break up different commands or chunks of commands; paragraphs 0075-0079) and to attach a visual priority to the one or more cells used in the electronic form, to obtain a display width of the screen (Display size is a measurement of viewable area for display on a processing device … display size may be associated with a nominal size value … identifies a type or version of the processing device and executes a fetch of data to identify system information of the processing device … determine a value associated with display size of a processing device … evaluate display form factors; paragraphs 0052- 0054, 0061, and 0062), detect a change in viewing orientation and adapt a number of cells to be displayed on the screen based at least in part on the display width (a display size associated with a processing device is detected … Display classes may be changes over time based on programmer prerogative, analysis/testing/use cases, etc; paragraphs 0052-0054), a viewing orientation of the mobile device and the visual priority attached to the one or more cells (in response to detecting that the display size is less than or equal to a threshold value … defining a layout for application command control user interface menu based on the display size; paragraphs 0004 and 0052- 0054). As to Claim 4:
Seto teaches the at least one of the one or more cells is filled with one or more values and a summary of at said values (operation 506 may comprise determining a maximum number of rows of UI elements for a palette of the application command control UI menu based on the defined display space available for the application command control UI menu. Operation 506 may further comprise determining a maximum number of UI elements per row may be determined for a palette of the application command control UI menu. In some examples, operation 506 may further comprise determining a number of palettes to include in the application command control UI menu… evaluation of a display size of a processing device may determine that a diagonal of a display for a processing device is four inches wide, and the display of the processing device has a resolution that is 360 pixels in width by 640 pixels in length. Thus, the UI definition data may be programmed to determine that for a display having an effective pixel width of 360 pixels, a maximum of 8 rows should be displayed each having a maximum of 4 commands per row. In another example, evaluation of the processing device may determine that a diagonal of a display for a processing device is 5.5 inches wide, and the display of the processing device has a resolution that is 512 pixels in width by 853 pixels in length, displaying up to 12 rows and up to 6 commands per row of commands in palettes based on rule sets applied for the detected size/display class; paragraph 0059). As to Claim 5:
Seto teaches the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width (display class is a value that may be determined based a maximum display size … display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class … and set the minimum value of the second display class at 3.1 inches; paragraphs 0052-0054); and the number of cells displayed is modified when the display width changes (commands can be adaptively displayed within the define display space as well as dynamically changes based on a device size (e.g., processing devices having varying display sizes; paragraphs 0069-0073) wherein a summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values (display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class may take into account a maximum value of the first display class (e.g., 3 inches) and set the minimum value of the second display class at 3.1 inches, for instance; paragraphs 0054, 0059, and 0060).

Response to Arguments

4.         Applicants' arguments filed 03/29/2022 have been fully considered but they are not 
persuasive.

Applicant argues that Seto does not teach “displaying on the mobile device one or more cells used in the electronic form adapted based on said display width, said viewing orientation and said visual priority”. 

In response, under a broadest reasonable interpretation, Seto meets the limitations as claimed. Johnson teaches displaying on the mobile device one or more cells used in the electronic form adapted based on said display width, said viewing orientation and said visual priority (paragraphs 0048-0052: an application may be a mobile application that operates on processing devices having a display screen size less than or equal to a threshold value ... where a display size associated with a processing device is detected ... detecting of the display size comprises detecting a measurement value for screen diagonal of a display of a processing device. In another example, detecting of the display size comprises detecting a display width (e.g. width of the display for the processing device or operating size of a display window for an application executing on the processing device). Examples of a display size may comprise physical image size or logical image size; paragraph 0053: Factors that may be evaluated to determine a display size include but are not limited to: dot density (e.g., dots per inch (DPI), pixel density (e.g., pixels per inch (PPI), physical size of a screen/display, screen diagonal of a display of a processing device, use case distance of a display from a user, display length, and display width, among other examples. As an example, display size may be a measurement value associated with effective resolution of a display for a processing device. Measurement of effective resolution enables is an example of a value used to evaluate display form factors with a common metric, and enables UI scaling to be classified into different display classes. However, one skilled in the art will recognize that any common metric relative to display size can be applied in exemplary method 500. In alternative examples, other factors other than display size may impact UI adaptation. Examples include but are not limited to: processing device orientation, processing device operational mode (e.g., keyboard mode, touch mode, handwriting/ink mode, etc.), window size, screen aspect ratio, and screen effective resolution, among other examples; paragraph 0063: The threshold value may be set at any predetermined value related to a size of a display of a processing device including but not limited to: total screen size, width, length, and screen diagonal, pixels, effective pixels and resolution, and operating size of a display window of an application, among other examples. As an example, the threshold value may correspond to the display width of a display for the processing device. For instance, the threshold value for a display width may be set to 512 effective pixels. A display width of 512 effective pixels could correspond to a device having a screen diagonal of less than 6 inches or 152.4 millimeters. However, one skilled in the art will recognize that the threshold value (e.g., for display width) can any criteria that is predetermined and can change for example, as sizes of processing devices change over time; paragraph 0089: The application command control supports a portrait orientation and a landscape orientation for execution with the application, and wherein the operations executed further comprising changing display of the application command control when an orientation of the processing device changes, wherein when the changing of the display of the application command control is changed from a first orientation to a second orientation, the application command control is displayed in a minimized state in the second orientation).
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

It is also noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact information


6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am - 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176